Exhibit (n)(2) KEYSTONE MUTUAL FUNDS Amended Multiple Class Plan Pursuant to Rule 18f-3 I.Introduction Each of the funds listed below (each a "Fund"), each a portfolio of Keystone Mutual Funds (the "Company"), has elected to rely on Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act") in offering multiple classes of shares in each Fund: Keystone Large Cap Growth Fund This Plan is intended to allow the Fund to offer multiple classes of shares to the full extent and in the manner permitted by Rule 18f-3 under the 1940 Act, subject to the requirements and conditions imposed by the Rule and sets forth the general characteristics of, and the general conditions under which the Fund may offer, multiple classes of shares of its now existing and hereafter created portfolios. This Plan sets forth the differences among classes of shares of the Fund, including distribution arrangements, shareholder services, expense allocations and voting rights. II.
